Citation Nr: 0118497	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for loss of sensation 
of the lower extremities due to exposure to Agent Orange.  

2.  Entitlement to service connection for ankylosing 
spondylitis due to exposure to Agent Orange.  

3.  Entitlement to service connection for a cataract of the 
right eye due to exposure to Agent Orange.  

4.  Entitlement to service connection for psoriasis due to 
exposure to Agent Orange.  

5.  Entitlement to service connection for general fatigue due 
to exposure to Agent Orange.  

6.  Entitlement to service connection for fatty tumors due to 
exposure to Agent Orange.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims.

In June 1999, the Board remanded the case to the RO for 
further development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the claims in this decision.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

3.  The veteran has not been diagnosed with any diseases 
presumed to be caused by Agent Orange and exposure to Agent 
Orange may not be presumed.

4.  The veteran has not presented competent medical evidence 
that his claimed disabilities, including loss of sensation in 
the lower extremities, ankylosing spondylitis, cataract of 
the right eye, psoriasis, general fatigue, and/or fatty 
tumors were incurred in service, or caused by exposure to 
Agent Orange in service, and causation may not be presumed.  


CONCLUSIONS OF LAW

1.  Service connection for loss of sensation of the lower 
extremities due to exposure to Agent Orange is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).

2.  Service connection for ankylosing spondylitis due to 
exposure to Agent Orange is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).  

3.  Service connection for a cataract of the right eye due to 
exposure to Agent Orange is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).  

4.  Service connection for psoriasis due to exposure to Agent 
Orange is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).  

5.  Service connection for general fatigue due to exposure to 
Agent Orange is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).  

6.  Service connection for fatty tumors due to exposure to 
Agent Orange is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records indicate that he served in the 
Republic of Vietnam during the Vietnam Era.  His awards and 
decorations include the Vietnam Service Medal with one star 
and the Vietnam Campaign Medal with device.  

The veteran's service medical records do not show any 
treatment for or diagnoses of the claimed conditions.  





In a February 1992 letter from VA, it was noted that the 
veteran had participated in the Agent Orange Registry.  He 
was informed that his examination had revealed some changes 
in the sensations in his legs which may be due to his past 
history of alcohol use or due to exposure to Agent Orange.  
He was also informed that considerable research was underway 
to learn more about the possible long-term health effects of 
such exposure.  The February 1992 report of the examination 
diagnosed peripheral neuropathy of questionable etiology, 
psoriasis and lipomatosis.  The examination did not link any 
disorder to exposure to Agent Orange.

In a November 1995 affidavit, the veteran's spouse stated 
that the veteran had always been an extremely physically 
active person.  Approximately eight years prior, he began to 
have difficulty getting out of bed and would be unable to 
take any steps.  The condition has continued to get worse and 
she has had to help him with many activities of daily living.  
He was in extreme pain all the time and he has had difficulty 
remembering things.  They were unable to travel anymore 
because he could not sit in the car.  

In August 1996, VA sent a letter to the veteran informing him 
that prostate cancer and acute and subacute peripheral 
neuropathy had been added to the list of conditions that were 
presumed to be the result of exposure to Agent Orange.  

At a personal hearing before the undersigned Member of the 
Board at the RO in April 1999, the veteran testified that he 
served in Vietnam from June 1967 to April 1968.  He indicated 
that he first notice a loss of sensation in his legs shortly 
after he was discharged from service.  He was afforded an 
Agent Orange screening examination in 1992, and was told that 
the loss of sensation in his legs could be contributed to his 
consumption of alcohol or exposure to Agent Orange.  He was 
diagnosed with ankylosing spondylitis approximately 10 years 
prior.  He experienced severe pain in his legs and hips.  He 
also had psoriasis and fatty 


tumors, and in 1989 or 1990 he underwent surgery to have a 
cataract removed from his right eye.  However, none of his 
doctors has expressed an opinion that his conditions were due 
to exposure to Agent Orange.  He recalled that he was 
stationed in an ammunition dump and the areas were sprayed 
with Agent Orange frequently.  

In July 1999, VA sent letters to each of the doctors from 
which the veteran reported having received medical treatment.  
In March 2000, VA sent a request to the Social Security 
Administration (SSA), for copies of medical reports related 
to the veteran's request for disability benefits.  

In statements dated in February 2000, the veteran's sister 
and brother-in-law related that the veteran had not been sick 
or disabled in any way when he left home prior to his tour of 
duty in Vietnam.  He also did not have any problems with his 
qualifications and training.  They both also recalled that 
they had never known him to drink alcohol.  His sister 
indicated that she was a registered nurse and remarked that 
she had encountered a number of Vietnam veterans in 
circumstances similar to that of her brother's.  She was told 
that none of them had a family history of the illnesses for 
which they now sought treatment, and that many of the 
military personnel were constantly exposed to Agent Orange.  
His brother-in-law stated that he recalled conversations with 
his recently deceased brother, and that it was clear that the 
veteran had been in an area where Agent Orange was stored, 
dispensed, and used in large quantities.  

Private medical records from the veteran's treating 
physicians, Dr. Bonner, Dr. Miline, and Dr. Clark, dated from 
August 1990 to February 2000, indicate that the veteran has 
been diagnosed with ankylosing spondylitis, radiculopathy 
secondary to the ankylosing spondylitis, psoriasis, a right 
eye cataract, and uveitis.  He indicated that he was fatigued 
and had difficulty with mobility.  Dr. Bonner opined that the 
veteran was totally and permanently disabled due to the 
ankylosing spondylitis.  

Records received from the SSA included duplicates of the 
reports and statements discussed above.  Also included was a 
report of medical examination from Joel R. Graziano, which 
confirmed that the veteran had ankylosing spondylitis and 
psoriasis.  A July 1986 letter from Stephen K. VanDerVliet, 
M.D., related that the veteran experienced a recent loss of 
vision in his right eye.  However, the vision in the eye had 
been very poor since the age of 12 when he was hit in the eye 
with a rock.  Clinical evaluation revealed an old blunt 
trauma to the right eye with formation of a macular cyst and 
a peripheral retina tear; secondary traumatic glaucoma, and a 
very early peripheral cataract.  The SSA determined that the 
veteran was totally disabled and awarded him disability 
benefits, effective in December 1995.  

A photocopy of a page from a medical treatise pertaining to 
ankylosing spondylitis stated that the early signs and 
symptoms of the disorder included recurrent episodes of low 
back ache, stiffness in the back which was worse in the 
mornings, progressive worsening of symptoms, anemia, fatigue, 
weight loss and iritis.  The causes were determined to be 
unknown, but it was possibly related to genetic changes or 
autoimmune disorder.  Possible complications included 
congestive heart failure, eye inflammation, lung disease, 
nerve compression causing numbness in arms and legs, and 
permanent disability and immobilization.  

II.  Analysis

As a preliminary matter, effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000, was signed into law.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that even though this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and there 
are numerous private medical records in the file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  The Board also finds that 
the medical evidence of record is sufficient to consider the 
veteran's claim and that an additional VA examination is not 
necessary.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.  Generally, to establish service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

For claims involving exposure to an herbicide, such as Agent 
Orange, the law provides that veterans who served on active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975 (the Vietnam era), and who have a disease 
specified by statute, shall be presumed to have been exposed 
to an herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1991); 38 C.F.R. § 3.309(e) (2000).  The 
Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, if a veteran does not have a 
condition listed in VA laws and regulations that is presumed 
to be related to herbicide exposure, there is no presumption 
that the veteran was in fact exposed to herbicides in 
service.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed in 38 C.F.R. 
§ 3.309(e) must become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the record does not show that the 
veteran has been diagnosed with any of the disorders listed 
in 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. § 3.309(e).  
Additionally, although the medical evidence indicates that 
the veteran has some type of loss of sensation in his lower 
extremities, he has not been diagnosed with acute or subacute 
peripheral neuropathy.  In fact, it appears that this 
condition has been found to be secondary to his ankylosing 
spondylitis.  Therefore, although he served in the Republic 
of Vietnam during the Vietnam era, the Board concludes that 
he is not entitled to presumptive service connection for any 
of the claimed disorders based on exposure to Agent Orange.  
See McCartt, 12 Vet. App. at 168.  

Nevertheless, the veteran is still entitled to establish 
service connection on a direct basis.  His service medical 
records are negative for evidence of a diagnosis of, or 
complaints or treatment for, the claimed disorders.  
Following service separation, the earliest clinical treatment 
records regarding any of the claimed disorders was in 1986.  
However, none of the treating physicians or other medical 
professionals have opined that the veteran's numbness in the 
lower extremities, ankylosing spondylitis, right eye 
cataract, psoriasis, general fatigue, or fatty tumors 
originated during his active military service, or were in any 
way related to his military service, including possible 
exposure to herbicides.  Indeed, the actual VA Agent Orange 
registry examination in 1992 diagnosed peripheral neuropathy 
of questionable etiology, psoriasis and lipomatosis without 
relating any disorder to Agent Orange exposure.

The letter pertaining to the veteran's participation in the 
Agent Orange registry which set forth the possibility that 
the veteran's numbness in his legs may have been due to 
exposure to Agent Orange has not been supported by any of the 
subsequent research and does not present a definitive opinion 
upon which to base a grant of service connection.  In 
addition, as noted above, acute and subacute peripheral 
neuropathy, which had been added to the list of presumptive 
diseases, had not been diagnosed by any of the veteran's 
physicians; and in fact, it appears that the loss of 
sensation in his legs has been attributed to his ankylosing 
spondylitis.  Furthermore, this opinion is also supported by 
the medical treatise information submitted by the veteran 
which reported that one of the complications of the disease 
was numbness in the arms and legs caused by nerve compression 
in the spine.  

While the veteran's sister has reported that she is a 
Registered Nurse and that she has encountered many Vietnam 
veterans similarly situated as her brother, she has not 
provided any opinions that relate the veteran's disorders to 
his military service or exposure to Agent Orange in service.  
Furthermore, she has not presented any supporting 
documentation related to any special expertise in the study 
of Agent Orange.  Accordingly, her statement is also not 
sufficient upon which to predicate a grant of service 
connection in this case.  

Finally, to the extent that the veteran, his family and his 
representative assert that his conditions are due to exposure 
to Agent Orange, the Board notes that, pursuant to the 
statutes cited above, a great amount of scientific effort, 
over a number of years, has been exerted in research and 
analysis of the Agent Orange issue.  See the Agent Orange Act 
of 1991, supra, at section 3, which mandated that the 
National Academy of Sciences (NAS) "review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides."  In pertinent part, "[a]fter reviewing 
6,420 scientific or medical articles, and selecting 
approximately 230 epidemiologic studies for detailed 
analysis, consulting with outside experts, and conducting 
public hearings," NAS issued a report entitled Veterans and 
Agent Orange: Health Effects of Herbicides Used in Vietnam, 
on July 27, 1993, which found that a relationship existed 
between exposure to herbicidal agents and the development of 
only certain diseases.  See 59 Fed. Reg. at 342 (1994).  That 
NAS review was relied upon in the determination, by the 
Secretary of Veterans Affairs, that there is no positive 
association between exposure to herbicides and any disorder 
not listed in the governing regulations.  Id.

A second report, entitled Veterans and Agent Orange: Update 
1996, was issued by NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veteran's currently claimed diseases are not 
among those disorders so recognized.  See 61 Fed. Reg. 
41,442-449 (1996).

Based upon its ongoing work, NAS subsequently issued a report 
entitled Veterans and Agent Orange, Update 1998.  An 
Executive Summary of that publication has been made available 
on the Internet, at "http://www.nap.edu/html/update98/," on 
the NAS publications website.  That document notes that 
Public Law No. 102-4, among other things, tasked NAS with 
conducting biennial updates that would review newly published 
scientific literature regarding statistical associations 
between health outcomes and exposure to dioxin and other 
chemical compounds in these herbicides.  The committee 
members producing the update were selected because they are 
leading experts in their fields, have no conflicts of 
interest with regard to the matter under study, and have 
taken no public positions concerning the potential health 
effects of herbicides in Vietnam veterans or related aspects 
of herbicide or dioxin exposure.  The committee's goal was to 
seek the most accurate information and advice from the widest 
possible range of knowledgeable sources.  Id.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claims for entitlement to service connection.  The 
medical evidence does not demonstrate that the veteran has 
been diagnosed with any of the diseases recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Additionally, there is no medical opinion 
suggesting that any currently diagnosed disorders are related 
to herbicide exposure or to some other incident of the 
veteran's active military service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims, and the appeal must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Entitlement to service connection for loss of sensation of 
the lower extremities due to exposure to Agent Orange is 
denied.  

Entitlement to service connection for ankylosing spondylitis 
due to exposure to Agent Orange is denied.  

Entitlement to service connection for a cataract of the right 
eye due to exposure to Agent Orange is denied.  

Entitlement to service connection for psoriasis due to 
exposure to Agent Orange is denied.  

Entitlement to service connection for general fatigue due to 
exposure to Agent Orange is denied.

Entitlement to service connection for fatty tumors due to 
exposure to Agent Orange is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

